GLADNEY, Judge.
Employers’ Fire Insurance Company as the subrogee of HMC Motors, Inc., instituted this suit against Grain Dealers Mutual Insurance Company, the insurer of Floyd D. Harris. This case was consolidated with that of Baker v. Employers’ Fire Insurance Company et al., 201 So.2d 349, the opinion of which is controlling as to the issues herein presented.
For the reasons therein set forth, the judgment from which appealed is annulled, reversed and set aside and it is ordered that the demands of Employers’ Fire Insurance Company against Grain Dealers Mutual Insurance Company be rejected at its cost.